Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising forming a gate stack fin structure and various combination etching techniques, (Bi et al., 2019/0140064; Taylor jr., et al., 2015/0318215; Park et al., 9,275,834), it fails to teach either collectively or alone, wherein etching surfaces of the first recess with a third etch process to form a second recess, the second recess extending below the gate spacer in a(110) crystal plane in a direction perpendicular to a major surface of the substrate, the second recess having a V-shaped bottom surface, wherein the third etch process is anisotropic along (100) crystalline planes of the substrate, the third etch process using etchants different from the first etch process.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1
Etching surfaces of the first recess with a third etch process to form a second recess, the second recess extending below the gate spacer in a (110) crystal plane in a direction perpendicular to a major surface of the substrate, the second recess having a V-shaped bottom surface, wherein the third etch process is anisotropic along 

Claim #9
A source/drain region in the fin adjacent the gate spacer, the source/drain region having a V-shaped bottom surface in a (111) crystal plane, the source/drain region extending under the gate spacer in a direction parallel to a major surface of the substrate and in a (110) crystal plane.

Claim #13
Etching the first recess using a second etch process to form a second recess, the second etch process being anisotropic along a (111) crystal plane and along a (110) crystal plane forming a source/drain region in the second recess.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/28/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816